Howeed, J.
This is an action to annul a judgment rendered in the District Court for the parish of Livingston, against the plaintiff and her husband in the suit of O. Hackett v. J. G. Washington et al. The grounds of nullity are that, plaintiff was not authorized by her husband or the Court to defend said suit; that the law prohibits her being held liable in solido with her husband for the debt on which said suit was based, and that she is not liable therefor indirectly or otherwise, nor is her separate property responsible for the same.
The defense is a general denial, and the averment that the judgment is legal, the plaintiff having been joined with her husband, and both having made default. Judgment was rendered in favor of defendant, and plaintiff appealed.
In the suit of Hackett v. Washington and Wife, both defendants were cited, but failing to appear, the interrogatories on facts and articles, propounded to them to prove the correctness of the account sued on and the liability of the wife, were taken as confessed, and at the same time judgment was rendered against them in solido. We are unable to find in the record any evidence of a judgment by default having been rendered prior to the final judgment; nor is there any authorization of the wife by her husband or the Court to defend the suit. No valid judgment could be rendered against her under such circumstances, not being qualified to appear in the suit. O. C. 123, 126. C. P. 118, 606.
It is therefore ordered, that the judgment appealed from be reversed; and it is now ordered that there be judgment in favor of plaintiff and against, the defendant, annulling the judgment against the plaintiff herein, Mrs. L. P. Washington, in the suit of O. Hackett v. J. G. Washington et al., No. 604, on the docket of the District Court for the parish of Livingston, and that defendants pay costs in both suits.